Exhibit 10.2

 

ALLIANCE CAPITAL PARTNERS PLAN OF REPURCHASE

 

Alliance Capital Management L.P. (together with any successor to all or
substantially all of its business and assets, “Alliance”) has established this
Alliance Capital Partners Plan of Repurchase to provide certain employees of
Alliance with the opportunity to sell their units of limited partnership
interest in Alliance in the manner, and under the circumstances, set forth
herein.

 

ARTICLE I
DEFINITIONS

 

Whenever used in the Plan, each of the following terms shall have the meaning
for that term set forth below:

 

“Alliance Units” means units representing beneficial ownership of limited
partnership interests in Alliance.

 

“Beneficiary” of an Eligible Employee means such Eligible Employee’s Beneficiary
under the Alliance Partners Compensation Plan, as amended from time to time.

 

“Disability” means, with respect to an Eligible Employee, a good faith
determination by the General Partner that the Eligible Employee is physically or
mentally incapacitated and has been unable for a period of six consecutive
months to perform substantially all of the duties for which the Eligible
Employee was responsible immediately before the commencement of the incapacity. 
In order to assist the General Partner in making such a determination and as
reasonably requested by the General Partner, a Eligible Employee shall (i) make
himself or herself available for medical examinations by one or more physicians
chosen by the General Partner and approved by the Eligible Employee, whose
approval shall not be unreasonably withheld, (ii) grant the General Partner and
any such physicians access to all relevant medical information relating to the
Eligible Employee, (iii) arrange to furnish copies of medical records to the
General Partner and such physicians, and (iv) use his or her best efforts to
cause the Eligible Employee’s own physicians to be available to discuss the
Eligible Employee’s health with the General Partner and its chosen physicians.

 

“Eligible Employee” shall mean, for any calendar year, an individual who (i)
actively participates in the management of, or performs services on a full-time
basis for, Alliance and (ii) is a “highly compensated employee” within the
meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended from time to time, as determined by the
General Partner.

 

--------------------------------------------------------------------------------


 

“Eligible Purchaser” means Alliance, AXA Financial, Inc., or an affiliate of AXA
Financial, Inc. that is related to the General Partner within the meaning of
Section 267(b) or 707(b)(1) of the Internal Revenue Code of 1986, as amended.

 

“Fair Market Value” means, with respect to a Holding Unit as of any given date
and except as otherwise expressly provided by the General Partner, the closing
price of a Holding Unit on the New York Stock Exchange on such date or, if no
sale of Holding Units occurs on the New York Stock Exchange on such date, the
closing price of a Holding Unit on such Exchange on the last preceding day on
which such sale occurred.

 

“General Partner” means Alliance Capital Management Corporation, a Delaware
corporation, in its capacity as general partner of Alliance.

 

“Holding Units” means units representing assignments of beneficial ownership of
limited partnership interests in Alliance Capital Management Holding L.P.

 

“Plan” means the Alliance Capital Partners Plan of Repurchase, as set forth
herein and as amended from time to time.

 

“Purchase Date” means the date on which Alliance Units that are tendered
pursuant to the Plan are to be purchased by an Eligible Purchaser.

 

“Purchase Price” has the meaning set forth in Section 2 of Article II hereof.

 

“Response” has the meaning set forth in Section 4 of Article II hereof.

 

“Retirement” with respect to an Eligible Employee means (i) the termination of
the Eligible Employee’s employment with Alliance either (a) on or after the
Eligible Employee’s attaining age 65 or (b) on or after the Eligible Employee’s
attaining age 55 at a time when the sum of the Eligible Employee’s age and
aggregate full calendar years of service with Alliance, Alliance Capital
Management Holding L.P. or, prior to April 21, 1988, the corporation then named
Alliance Capital Management Corporation, equals or exceeds 70, or (ii) the
Eligible Employee’s delivery of an irrevocable written notice to the General
Partner stating that such Eligible Employee will retire, within the meaning of
clause (i) hereof, within the one-year period following the date on which such
notice is delivered, provided that no such notice may be delivered prior to the
date on which the Eligible Employee attains age 65.

 

“Tender Notice” has the meaning set forth in Section 4 of Article II hereof.

 

2

--------------------------------------------------------------------------------


 

“Tender Right” has the meaning set forth in Section 1 of Article II hereof.

 

“Triggering Event” has the meaning set forth in Section 1 of Article II hereof.

 

ARTICLE II
RIGHT TO TENDER; PURCHASE PRICE;
CONDITIONS TO PURCHASE

 

1.             In the event of the death, Disability or Retirement of an
Eligible Employee (any such event, a “Triggering Event”), such Eligible Employee
shall have the right to tender, for purchase by an Eligible Purchaser, all or
any portion of the Alliance Units beneficially owned by such Eligible Employee
on the date of such Triggering Event (the “Tender Right”).

 

2.             The General Partner shall establish a procedure for determining
the purchase price of Alliance Units that are tendered pursuant to the Plan (the
“Purchase Price”), and may modify such procedure from time to time.  In
determining the Purchase Price of any Alliance Units, the General Partner may
take into consideration the Fair Market Value of Holding Units on the date on
which the Eligible Employee exercises the Tender Right, the number of Alliance
Units tendered by the Eligible Employee, the trading volume and liquidity of
Holding Units and such other factors as the General Partner deems appropriate.

 

3.             The General Partner may establish, from time to time, such
conditions as the General Partner determines to be reasonably appropriate to the
obligation of an Eligible Purchaser to purchase Alliance Units that are tendered
pursuant to the Plan, including, but not limited to, such conditions as may be
necessary to ensure compliance with applicable securities laws.  The General
Partner shall, in its discretion, select the Purchase Date for any Alliance
Units that are tendered pursuant to the Plan, provided that the Purchase Date
shall be at least fifteen (15) days but not more than thirty (30) days after the
delivery of the corresponding Response.  Prior to the delivery of a Response
stating that an Eligible Purchaser will purchase tendered Alliance Units, no
Eligible Purchaser shall be required to purchase any Alliance Units that are
tendered pursuant to the Plan.

 

4.             An Eligible Employee shall be entitled to exercise the Tender
Right at any time during the one-year period following the date of a Triggering
Event with respect to such Eligible Employee.  To exercise a Tender Right, an
Eligible Employee shall deliver a written notice (a “Tender Notice”) to the
General Partner to such effect.  The Tender Notice shall specify the Triggering
Event, the date of the Triggering Event, and the number of Alliance Units that
the Eligible Employee is tendering pursuant to the Plan.  Within thirty (30)
days following the

 

3

--------------------------------------------------------------------------------


 

General Partner’s receipt of a Tender Notice, either (i) the General Partner
shall provide the tendering Eligible Employee with a written notice stating that
no Eligible Purchaser will purchase the tendered Alliance Units or (ii) the
Eligible Purchaser that will purchase the tendered Alliance Units shall provide
the tendering Eligible Employee with a written notice, setting forth (A) the
identity of such Eligible Purchaser of the tendered Alliance Units, (B) the
Purchase Price, if it has been determined, and the form of consideration for the
tendered Alliance Units, (C) the Purchase Date and (D) a detailed description of
any conditions to the Eligible Purchaser’s obligation to purchase the tendered
Alliance Units (any such written notice, a “Response”).  The Eligible Employee
may withdraw his or her Tender Notice by delivering written notice to the
General Partner at any time prior to receipt of a Response or within ten (10)
days following the receipt of a  Response.  Assuming that all applicable
conditions have been met, the Eligible Purchaser shall, on the Purchase Date so
specified, deliver to the Eligible Employee the Purchase Price so specified in
exchange for the applicable Alliance Units with the relevant certificates
therefor duly endorsed in blank.

 

ARTICLE III
MISCELLANEOUS

 

1.             Reference in Article II and this Article III (other than Section
5 hereof) to an Eligible Employee shall include the Beneficiary of a deceased
Eligible Employee.

 

2.             The Plan is intended to comply with the requirements of Treasury
Regulations Section 1.7704-1(e)(l)(vii).  If, as a result of any amendment to
Treasury Regulations Section 1.7704-1(e)(l)(vii) or any successor regulation
thereto, the Plan fails to comply with such regulation, the Plan shall
automatically be suspended as of the effective date of such amendment until such
time as the Plan may be either terminated or modified to comply with such
regulation.  The Plan shall automatically terminate upon the repeal of Treasury
Regulations Section 1.7704-1(e)(1)(vii) or any successor regulation thereto. 
The General Partner shall promptly provide written notification of any such
suspension, amendment or termination of the Plan to all persons who are Eligible
Employees at such time.

 

3.             The General Partner reserves the right at any time, without the
consent of any Eligible Employee and for any reason, to amend, suspend or
terminate the Plan in whole or in part in any manner, provided that no such
amendment, suspension or termination shall adversely affect any Eligible
Employee who has exercised a Tender Right prior to such amendment, suspension or
termination.  Within ten (10) days of amending, suspending or terminating the
Plan, or of modifying the Plan pursuant to the provisions hereof, the General
Partner shall provide written notification of such amendment, suspension,
termination or modification to all persons who are Eligible Employees at such
time.

 

4

--------------------------------------------------------------------------------


 

4.             The right of any Eligible Employee to receive the Purchase Price
following the exercise of a Tender Right shall be an unsecured claim against the
general assets of the relevant Eligible Purchaser.  The Purchase Price shall be
paid from the general funds of the Eligible Purchaser and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payments of the Purchase Price.  No Eligible Employee shall have any right,
title or interest whatsoever in, or to, any investments that the Eligible
Purchaser may make to assist it in meeting its obligation to pay the Purchase
Price.  Nothing contained in the Plan, and no action taken pursuant to the Plan,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between any Eligible Purchaser and any other person.

 

5.             No Tender Right may be transferred or assigned, pledged or
otherwise encumbered by any Eligible Employee other than by will or by the
applicable laws of descent.

 

6.             If any provision of the Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining provisions of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.

 

7.             Any notice to be given by the General Partner under the Plan to
an Eligible Employee shall be in writing addressed to the Eligible Employee at
the last address shown for him or her on the records of Alliance or subsequently
provided in writing to the General Partner.  Any notice to be given by an
Eligible Employee under the Plan shall be in writing addressed to the Secretary
of the General Partner at the address of Alliance.

 

8.             There shall be withheld from the payment of each Purchase Price
any tax or other charge required to be withheld therefrom pursuant to any
federal, state, local or foreign law.

 

9.             The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of New York.

 

5

--------------------------------------------------------------------------------